DETAILED ACTION
	This Office action is in response to amendment received June 30, 2022.
The rejection under 35 U.S.C. 103 as being unpatentable over KANNO et al (2015/0322212) is withdrawn in view of the amendment to claim 1 wherein material having formula (I) wherein a=0 is excluded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 13-17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of an organic acid, a curing catalyst and a polysiloxane consisting of a hydrolysate condensation product of a hydrolysable silane raw material, and the claim also recites specific organic acid in a more narrower parts by mass, also specific species of a curing catalyst and a hydrolyzable silane raw material of formula (I) are recited and the limitations further recite the weight amounts of the hydrolysable raw material when a=1 and a=2.  These are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Secondly claim 1 is indefinite as the transitional term “consist of” in line 3 as amended most recently in the June 30, 2002 response for the polysiloxane later expands to a polysiloxane “comprises” language in line 23.
Correction to the issues above are necessary to overcome the current rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KANNO et al (2015/0316849) is cited of interest as disclosing polysiloxane resins for a composition that is used as a resist underlayer to the same assignee.  The polysiloxane discloses a precursor ingredient having a structure of formula (1) with a=0, thus the prior art fails to meet the limitations of claim 1 for the condensation product which excludes hydrolyzable silanes of formula (1) wherein a=0.
Claims 1, 5-17 and 19-22 would be allowed over the prior art of record upon correction of the 35 U.S.C. 112, second paragraph rejection above.  Claims 8-12 would be rejoined in view of In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995) which sets precedent that if the product is found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
			
					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J. Chu
August 3, 2022